Title: Thomas Jefferson to John Wayles Eppes, 26 October 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


                    
                        Dear Sir
                        Monticello
Oct. 26. 17
                    
                    I have procured from Leschot for mrs Eppes a very elegant watch and of the very best construction being of the kind called à cylindre horizontal; the only inconvenience of which is that they require being touched with oil a little oftener than the others. he had no watch of the common construction which was proper for a lady. he required 40.D. boot, allowing only 30.D. for the gold of the old watch, the works being entirely past use. I hope you will never put her into any hands but his when she wants any thing. I know that the Richmond watchmakers are as absolute murderers of a watch as your neighbor watchmaker. I pass Major Flood’s 8. times a year, & you can see him every Buckingham  court, so that thro’ him you can send and recieve your watches with little delay; and even long delay is better than to have a watch spoiled.
                    You ask if nothing can be done to place our militia on an effectual footing? I know nothing more supremely wise than the plan prepared by Monroe and reported to Congress either by him. this classified the militia, and in time of war required assessed on them by certain divisions to keep a man constantly in the field, and it is in time of peace that such a law should be passed. then their minds would have been long prepared for it when occasion should arise to put it in execution. but I fear this army & navy fever, & especially the latter is a disease which must take it’s course & wear itself out. I doubt the possibility of resisting it. yet I had thought the difficulty of getting money last war would have taught us to avoid extravagance in peace, pay our debts and clear our revenues of interest that they might be free to the expences of war. however, dear Sir, I retire from all medling, & leave chearfully the public management to those who are to live under it, & I have no doubt it will be as wise under the present as the last generation; and I salute mrs Eppes & yourself with affectionate friendship & respect.
                    
                        Th: Jefferson
                    
                